Citation Nr: 0723844	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for asbestosis, with chronic 
obstructive pulmonary disease (COPD), rated 30 percent 
disabling until August 31, 2004, and 10 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1950 to August 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a rating in excess of the initially 
assigned 30 percent rating, which was reduced to 10 percent 
during the pendency of this appeal.  The propriety of the 
entire rating is before the Board for appellate 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board notes that pulmonary function studies were afforded 
the veteran in 2002 and 2004, but these studies do not 
include testing of Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)).  These 
values are among the criteria utilized to evaluated 
respiratory disabilities.  See 38 C.F.R. § 4.97; Codes 6604 
and 6803.  On examination by VA in October 2003, it was noted 
that this test was not available at one installation where 
the veteran was examined, and that a pulmonary function test 
was warranted.  While these studies have been conducted, 
findings of the DLCO (SB) test are not recorded.  The Board 
does not believe that the given reason or the absence of the 
test will withstand judicial review, particularly as this 
appeal involves a reduction in the veteran's rating.  As 
such, additional development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo pulmonary function 
testing that must include testing of DLCO 
(SB).  If there is a medical 
contraindication to that testing, that 
should be noted and explained.  If the 
examination must be conducted by contract 
examiner, such arrangements should be 
made.  All pertinent findings should be 
set out.  If there is substantial 
difference between this exam and earlier 
examinations, medical explanation of the 
variance should be set out.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should and his representative be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


